DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9332817 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 9332817 B2 anticipate the features claimed in claims 1-14 of Patent Application No.  16/377,478.
	Claims 1-6 of U.S. Patent No. 9332817 B2 “anticipate” Patent Application No. 16/377,478 claims 1-14. Accordingly, Patent Application No. 16/377,478 claims 1-14 are not patentably distinct from U.S. Patent No. 9332817 B2 claims 1-6.

Here U.S. Patent No. 9332817 B2 claims 1-6 recite:
Claim 1: A luggage piece that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers having a variable rolling direction, the luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the luggage piece, the housing comprising a bottom surface, a vertically-oriented proximate side that extends upwardly from the bottom surface and is positioned adjacent to a user while the luggage piece is being pulled by the user, and a vertically-oriented distal side arranged along an opposite side of the bottom surface relative to the proximate side; a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, the retractable handle being adjustable in a plane adjacent to, and substantially-parallel with the proximate side of the housing; a plurality of rollers coupled to the bottom surface of the housing on which the luggage piece is to rest in an upright orientation, the plurality of rollers comprising at least two adjustable rollers having a variable rolling direction; and a coupling system arranged adjacent to the distal side and comprising a first portion of a releasable fastening system that cooperates with one or more compatible receivers provided to the second luggage piece to couple the second luggage piece in a position opposing the distal side of the luggage piece at a position that allows the joined unit to roll on each of the plurality of adjustable rollers provided to the second luggage piece and the plurality of adjustable rollers provided to the luggage piece during transport of the joined unit, wherein the adjustable rollersPage 2 of 5Appl. No. 13/657,020 Amdt. Dated September 29, 2015Reply to Office action of September 15, 2015provided to the second luggage piece and the luggage piece afford the joined unit a steering capability. 
Claim 6: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment for storing items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing of the first luggage piece, and a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two adjustable rollers having a variable rolling direction, wherein the adjustable rollers extend from a bottom surface of the first luggage piece adjacent to a distal side of the bottom surface opposite a side adjacent to a vertical plane in which the retractable handle of the first luggage piece is located; a second luggage piece comprising:  Page 3 of 5Appl. No. 13/657,020 Amdt. Dated September 29, 2015 Reply to Office action of September 15, 2015 a housing comprising external dimensions that are different than external dimensions of the housing of the first luggage piece and defining an interior compartment for storing items to be transported within the second luggage piece, a retractable handle comprising a handgrip, the retractable handle being adjustable between a recessed position where the handgrip is disposed proximate to the housing of the second luggage piece and a deployed position where the handgrip is extended distally away from the housing of the second luggage piece, and a plurality of adjustable rollers having a variable rolling direction extending from a bottom surface of the second luggage piece on which the second luggage piece is to be rolled, wherein the bottom surface of the second luggage piece is devoid of any in-line rollers; and a coupling system comprising a plurality of tethers that extend between the first and second luggage pieces to couple the second luggage piece to the first luggage piece in a position opposing the distal side of the first luggage piece so the first and second luggage pieces, are to be rolled on the adjustable rollers provided to each of the first and second luggage pieces together as a joined unit, wherein a distal portion of the joined unit adjacent to the adjustable rollers of the second luggage piece is steerable in a plurality of different directions through adjustment of the variable rolling direction of the adjustable rollers without skidding the adjustable rollers.

While Patent Application No. 16/377,478 claims 1-14 require:
Claim 1: A luggage piece that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers having a variable rolling direction, the luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the luggage piece; a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing; a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction; and a coupling system comprising a plurality of tethers that cooperate with one or more receivers provided to the second luggage piece to couple the second luggage piece to the luggage piece at a position that allows the joined unit to roll on the in-line rollers and the adjustable rollers, wherein the adjustable rollers provided to the second luggage piece afford the joined unit a steering capability.

Claim 4: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, and a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction; a second luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the second luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, and a plurality of rollers coupled to the housing on which the second luggage piece is to be rolled, the plurality of rollers comprising at least two adjustable rollers having a variable rolling direction; and a coupling system comprising a plurality of tethers that couple the first and second luggage pieces together to be rolled on the at least two in-line rollers and the at least two adjustable rollers together as a joined unit, wherein the joined unit is steerable through adjustment of the variable rolling direction of the adjustable rollers.

Claim 14: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment for storing items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing of the first luggage piece, and a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction and at least two adjustable rollers having a variable rolling direction, wherein the in-line rollers extend from a bottom surface of the first luggage piece adjacent to a vertical plane in which the retractable handle of the first luggage piece is located and the adjustable rollers extend from a bottom surface of the first luggage piece adjacent to a side of the bottom surface opposite the in-line rollers; a second luggage piece comprising: a housing defining an interior compartment for storing items to be transported within the second luggage piece, a retractable belt that is stored about a spool coupled to the housing of the second luggage piece and comprises a handgrip provided adjacent to a distal end of the retractable belt, wherein the retractable belt is adjustable between a recessed position where the handgrip is disposed proximate to the housing of the second luggage piece and a deployed position where the handgrip is extended distally away from the housing of the second luggage piece, and  15a plurality of adjustable rollers having a variable rolling direction extending from a bottom surface of the second luggage piece on which the second luggage piece is to be rolled, wherein the bottom surface of the second luggage piece is devoid of any in-line rollers; and a coupling system comprising a plurality of tethers that extend between the first and second luggage pieces to couple the first and second luggage pieces together to be rolled on the in-line rollers and the adjustable rollers together as a joined unit, wherein a proximate portion of the joined unit adjacent to the in-line rollers has a tendency to roll in a fixed direction established by the in-line rollers and a distal portion of the joined unit adjacent to the adjustable rollers of the second luggage piece is steerable in a plurality of different directions through adjustment of the variable rolling direction of the adjustable rollers without skidding the adjustable rollers.
	
	Note that since Patent Application No. 16/377,478 claims 1-14 are anticipated by U.S. Patent No. 9332817 B2 claims 1-6 and since anticipation is the epitome of obviousness, then claims 1-14 of Patent Application No. 16/377,478 are obvious over U.S. Patent No. 9332817 B2 claims 1-6. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims cite similar limitations.
	This is a provisional obviousness-type double patenting rejection.   

 Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10251457 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10251457 B2 anticipate the features claimed in claims 1-14 of Patent Application No. 16/377,478.
	Claims 1-9 of U.S. Patent No. 10251457 B2 “anticipate” Patent Application No. 16/377,478 claims 1-14. Accordingly, Patent Application No. 16/377,478 claims 1-14 are not patentably distinct from U.S. Patent No. 10251457 B2 claims 1-9.

Here U.S. Patent No. 10251457 B2 claim 1 recites:
Claim 1: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the first luggage piece, the housing comprising a bottom surface, a vertically-oriented proximate side that extends upwardly from the bottom surface and is positioned adjacent to a user while the luggage piece is being pulled by the user, and a vertically-oriented distal side that extends upwardly from an opposite side of the bottom surface relative to the proximate side, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, the retractable handle being adjustable in a plane adjacent to, and substantially-parallel with the proximate side of the housing, and a plurality of rollers coupled to the bottom surface of the housing on which the luggage piece is to rest in an upright orientation, the plurality of rollers comprising at least two adjustable rollers having a variable rolling direction; a second luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the second luggage piece, the housing comprising a bottom surface, a vertically-oriented proximate side that extends upwardly from the bottom surface and is positioned adjacent to a user while the luggage piece is being pulled by the user, and a vertically-oriented distal side that extends upwardly from an opposite side of the bottom surface relative to the proximate side, wherein the housing of the second luggage piece comprises different dimensions defining a different internal storage volume relative to dimensions and an internal volume of the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, the retractable handle being adjustable in a plane adjacent to, and substantially-parallel with the proximate side of the housing of the second luggage piece, and a plurality of rollers coupled to the bottom surface of the housing on which the second luggage piece is to be rolled, the plurality of rollers comprising at least two adjustable rollers having a variable rolling direction; and a coupling system comprising a plurality of tethers that couple the first and second luggage pieces together to form a joined unit, wherein the joined unit is to be rolled on the plurality of rollers coupled to the bottom surface of the housing provided to the first luggage piece and the plurality of rollers coupled to the bottom surface of the housing provided to the second luggage piece, wherein the joined unit is steerable through adjustment of the variable rolling direction of the adjustable rollers provided to the first luggage piece and the second luggage piece.

While Patent Application No. 16/377,478 claims 1-14 require:
Claim 1: A luggage piece that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers having a variable rolling direction, the luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the luggage piece; a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing; a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction; and a coupling system comprising a plurality of tethers that cooperate with one or more receivers provided to the second luggage piece to couple the second luggage piece to the luggage piece at a position that allows the joined unit to roll on the in-line rollers and the adjustable rollers, wherein the adjustable rollers provided to the second luggage piece afford the joined unit a steering capability.

Claim 4: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, and a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction; a second luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the second luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, and a plurality of rollers coupled to the housing on which the second luggage piece is to be rolled, the plurality of rollers comprising at least two adjustable rollers having a variable rolling direction; and a coupling system comprising a plurality of tethers that couple the first and second luggage pieces together to be rolled on the at least two in-line rollers and the at least two adjustable rollers together as a joined unit, wherein the joined unit is steerable through adjustment of the variable rolling direction of the adjustable rollers.

Claim 14: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment for storing items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing of the first luggage piece, and a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction and at least two adjustable rollers having a variable rolling direction, wherein the in-line rollers extend from a bottom surface of the first luggage piece adjacent to a vertical plane in which the retractable handle of the first luggage piece is located and the adjustable rollers extend from a bottom surface of the first luggage piece adjacent to a side of the bottom surface opposite the in-line rollers; a second luggage piece comprising: a housing defining an interior compartment for storing items to be transported within the second luggage piece, a retractable belt that is stored about a spool coupled to the housing of the second luggage piece and comprises a handgrip provided adjacent to a distal end of the retractable belt, wherein the retractable belt is adjustable between a recessed position where the handgrip is disposed proximate to the housing of the second luggage piece and a deployed position where the handgrip is extended distally away from the housing of the second luggage piece, and  15a plurality of adjustable rollers having a variable rolling direction extending from a bottom surface of the second luggage piece on which the second luggage piece is to be rolled, wherein the bottom surface of the second luggage piece is devoid of any in-line rollers; and a coupling system comprising a plurality of tethers that extend between the first and second luggage pieces to couple the first and second luggage pieces together to be rolled on the in-line rollers and the adjustable rollers together as a joined unit, wherein a proximate portion of the joined unit adjacent to the in-line rollers has a tendency to roll in a fixed direction established by the in-line rollers and a distal portion of the joined unit adjacent to the adjustable rollers of the second luggage piece is steerable in a plurality of different directions through adjustment of the variable rolling direction of the adjustable rollers without skidding the adjustable rollers.
	
	Note that since Patent Application No. 16/377,478 claims 1-14 are anticipated by U.S. Patent No. 10251457 B2 claims 1-9 and since anticipation is the epitome of obviousness, then claims 1-14 of Patent Application No. 16/377,478 are obvious over U.S. Patent No. 10251457 B2 claims 1-9. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims cite similar limitations.
This is a provisional obviousness-type double patenting rejection.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 10 of Patent Application No. 16/605,306. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 & 10 of Patent Application No. 16/605,306 anticipate the features claimed in claims 1-14 of Patent Application No. 16/377,478.
	Claim 1 & 10 of Patent Application No. 16/605,306 “anticipate” Patent Application No. 16/377,478 claims 1-14. Accordingly, Patent Application No. 16/377,478 claims 1-14 are not patentably distinct from Patent Application No. 16/605,306 claims 1 & 10.

Here Patent Application No. 16/605,306 claims 1 & 10 recite:
Claim 1: A luggage piece that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers having a variable rolling direction, the luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the luggage piece; a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing; a plurality of adjustable rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of adjustable rollers being pivotal to establish a variable rolling direction; a coupling system comprising a plurality of tethers that cooperate with one or more receivers provided to the second luggage piece to couple the second luggage piece to the luggage piece at a position that allows the joined unit to roll on the adjustable rollers; and an alignment structure provided to a surface of the housing that is to be arranged opposite a housing surface of the second luggage piece, wherein the alignment structure cooperates with a compatible alignment structure provided to the housing surface of the second luggage piece to interfere with lateral displacement of the luggage piece relative to the second luggage piece.
Claim 10: A luggage system comprising: (i) a first luggage piece comprising: a rigid housing defining an interior compartment that stores items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, a plurality of adjustable rollers coupled to the housing on which the first luggage piece is to be rolled, the plurality of adjustable rollers establishing a variable rolling direction, and a male alignment structure that protrudes from a surface of the housing; (ii) a second luggage piece comprising: a rigid housing defining an interior compartment that stores items to be transported within the second luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, a plurality of adjustable rollers coupled to the housing on which the second luggage piece is to be rolled, the plurality of adjustable rollers establishing a variable rolling direction, and a female alignment structure provided to a surface of the rigid housing of the second luggage piece, wherein the female alignment structure cooperates with the male alignment structure while the first luggage piece and the second luggage piece are coupled together; and  23WO 2018/191641PCT/US2018/027526 (iii) a coupling system comprising a plurality of tethers that couple the first luggage piece and the second luggage piece together, to be collectively rolled as a joined unit, wherein the cooperation between the male alignment structure and the female alignment structure interferes with lateral displacement of the first luggage piece relative to the second luggage piece as the joined unit is rolled.

While Patent Application No. 16/377,478 claims 1-14 require:
Claim 1: A luggage piece that can be coupled to a second luggage piece to be transported with the second luggage piece as a joined unit, the second luggage piece comprising a plurality of adjustable rollers having a variable rolling direction, the luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the luggage piece; a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing; a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction; and a coupling system comprising a plurality of tethers that cooperate with one or more receivers provided to the second luggage piece to couple the second luggage piece to the luggage piece at a position that allows the joined unit to roll on the in-line rollers and the adjustable rollers, wherein the adjustable rollers provided to the second luggage piece afford the joined unit a steering capability.

Claim 4: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, and a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction; a second luggage piece comprising: a housing defining an interior compartment that stores items to be transported within the second luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing, and a plurality of rollers coupled to the housing on which the second luggage piece is to be rolled, the plurality of rollers comprising at least two adjustable rollers having a variable rolling direction; and a coupling system comprising a plurality of tethers that couple the first and second luggage pieces together to be rolled on the at least two in-line rollers and the at least two adjustable rollers together as a joined unit, wherein the joined unit is steerable through adjustment of the variable rolling direction of the adjustable rollers.

Claim 14: A luggage system comprising: a first luggage piece comprising: a housing defining an interior compartment for storing items to be transported within the first luggage piece, a retractable handle that is adjustable between a recessed position where a handgrip provided to the handle is disposed proximate to the housing and a deployed position where the handgrip is extended distally away from the housing of the first luggage piece, and a plurality of rollers coupled to the housing on which the luggage piece is to be rolled, the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction and at least two adjustable rollers having a variable rolling direction, wherein the in-line rollers extend from a bottom surface of the first luggage piece adjacent to a vertical plane in which the retractable handle of the first luggage piece is located and the adjustable rollers extend from a bottom surface of the first luggage piece adjacent to a side of the bottom surface opposite the in-line rollers; a second luggage piece comprising: a housing defining an interior compartment for storing items to be transported within the second luggage piece, a retractable belt that is stored about a spool coupled to the housing of the second luggage piece and comprises a handgrip provided adjacent to a distal end of the retractable belt, wherein the retractable belt is adjustable between a recessed position where the handgrip is disposed proximate to the housing of the second luggage piece and a deployed position where the handgrip is extended distally away from the housing of the second luggage piece, and  15a plurality of adjustable rollers having a variable rolling direction extending from a bottom surface of the second luggage piece on which the second luggage piece is to be rolled, wherein the bottom surface of the second luggage piece is devoid of any in-line rollers; and a coupling system comprising a plurality of tethers that extend between the first and second luggage pieces to couple the first and second luggage pieces together to be rolled on the in-line rollers and the adjustable rollers together as a joined unit, wherein a proximate portion of the joined unit adjacent to the in-line rollers has a tendency to roll in a fixed direction established by the in-line rollers and a distal portion of the joined unit adjacent to the adjustable rollers of the second luggage piece is steerable in a plurality of different directions through adjustment of the variable rolling direction of the adjustable rollers without skidding the adjustable rollers.
	
	Note that since Patent Application No. 16/377,478 claims 1-14 are anticipated by Patent Application No. 16/605,306 claims 1 & 10 and since anticipation is the epitome of obviousness, then claims 1-14 of Patent Application No. 16/377,478 are obvious over Patent Application No. 16/605,306 claims 1 & 10. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims cite similar limitations.
This is a provisional obviousness-type double patenting rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below features must be shown or the features canceled from the claims. No new matter should be entered.
In claims 9 and 14, the retractable handle provided to the second luggage piece comprises a retractable belt that is stored about a spool and a handgrip. 
In claim 8, the single frame handle member of the third luggage piece.
In claim 13, the portion of housing where permanent tether is secured.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, Line 32, claims “without skidding the adjustable rollers”, without sufficiently describing how this would prevent the rollers from skidding. Furthermore, the examiner notes that all rollers or wheels are subject to skidding when the frictional force between the wheels and the surface they’re traveling on is overcome, thereby making Claim 14 indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1-5, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 6073737 A), and further in view of Andochick (US 20100147642 A1).
	Regarding Claim 1, Kang teaches a luggage system (10) comprising:
A first luggage piece (11) that can be coupled to a second luggage piece (19) as a joined unit (10). (Figs. 1-3; Col. 1; Lines 57-64)
The second luggage piece (19) comprising a plurality of adjustable rollers (28), having a variable rolling direction (as conventional castor type wheels). (Figs. 2-3, 6; Col. 4, Lines 8-13)
An interior compartment (18) that stores items which can be transported within the luggage piece (wherein items can be stored and transported within the hollow cavity (18) as taught by Kang). (Fig. 1. 3; Col. 4, Lines 3-8)
A retractable handle (61) that is adjustable between a recessed position (Fig. 1) where a handgrip (68) provided to the handle (61) is disposed proximate to the housing (12) and a deployed position (Fig. 3), where the handgrip (68) is extended distally away from the housing (as seen in Fig. 3). (Figs. 1, 3, 5; Col. 5, Lines 34-49)
A plurality of rollers (27, 29) coupled to the housing (13) on which the luggage piece (11) is to be rolled. (Figs. 1-3; Col. 4, Lines 8-13)
A coupling system (35) that places the first luggage piece (11) in cooperation with the second luggage piece (19) at a position that allows the joined unit (10) to roll on the adjustable (27, 28) rollers. (Figs. 1-4; Col. 4, Lines 26-38) 
Wherein the adjustable rollers (27, 28) provided to the second luggage piece (19) afford the joined unit a steering capability (wherein steering is possible due to the hand grip (61) and the rollers (27, 28) being castors. (Figs. 2-3, 6; Col. 4, Lines 9-19; Col. 5, Lines 34-42)

	Kang does not teach the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction, or the coupling system comprising a plurality of tethers that cooperate with one or more receivers provided to the second luggage piece.

	Andochick further teaches a plurality of rollers (112, 114, 116) comprising at least two in-line rollers (116) having a generally fixed rolling direction, and a coupling system comprising a plurality of tethers (126) that cooperate with one or more receivers provided to the second luggage piece (wherein Andochick discloses the use of “… clasps, hook and loop materials, Snap connectors…”, which would necessitate a receiving portion on the opposing luggage piece.) (Figs. 1-2; [0020], [0023], [0039])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by Kang above, and provide for the fixed rollers and plurality of tethers as taught by Andochick. One would be motivated to combine these elements in order to provide for a luggage system that incorporates two separate luggage pieces that can be conveniently maneuvered by the user.

Regarding Claim 2, Kang, modified above, teaches all of the elements of the invention described in claim 1 above. Kang further teaches the luggage piece (11) further comprising a plurality of additional adjustable rollers (29) coupled to the housing, wherein the luggage the additional adjustable rollers (29) when separated from the second luggage piece (19). (Figs. 1, 3; Col. 4, Lines 8-19)
	Kang does not teach in-line rollers.
	Andochick further teaches in-line rollers (116) attached to the housing (110) of the first luggage piece (100). (Figs. 1-2; [0020])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the in-line rollers as taught by Andochick. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to combine these elements in improve the maneuverability of the first luggage piece by providing in-line rollers to help the user in direct forward momentum while handling the luggage.

	Regarding Claim 3, Kang further teaches the additional adjustable rollers (29) being arranged along a portion of a periphery of the housing (sidewall (17)) that is positioned adjacent (Fig. 3) to the second luggage piece (19) when the luggage piece is coupled (Fig. 3) to the second luggage piece (19). (Figs. 1, 3, 5; Col. 4, Lines 9-18) 	Regarding Claim 4, Kang teaches a luggage system (10) comprising:
A housing (11) defining an interior compartment (18) that stores items to be transported within the first luggage piece (11). (Wherein items can be stored and transported within the hollow cavity (18) as taught by Kang). (Fig. 1, 3; Col. 4, Lines 3-8)
A retractable handle (61) that is adjustable between a recessed position (Fig. 1) where a handgrip (68) provided to the handle (61) is disposed proximate to the housing (12) and a deployed position (Fig. 3), where the handgrip (68) is extended distally away from the housing (as seen in Fig. 3). (Figs. 1, 3, 5; Col. 5, Lines 34-49)
A plurality of rollers (27, 29) coupled to the housing (13) on which the luggage piece is to be rolled. (Figs. 1-3; Col. 4, Lines 8-13)
A second luggage piece (19) comprising: a housing (19) defining an interior compartment (26) that stores items to be transported within the second luggage piece. (Wherein items can be stored and transported within the hollow cavity (18) as taught by Kang). (Fig. 2-3, 6; Col. 4, Lines 3-8)
A retractable handle (61) that is adjustable between a recessed position (wherein the retractable handle (61) of the second piece performs the same function as the first luggage piece in Fig. 1) where a handgrip (68) provided to the handle (61) is disposed proximate to the housing (20) and a deployed position (Fig. 2) where the handgrip (68) is extended distally away from the housing (as seen in Fig. 2). (Figs. 2-3, 5-6; Col. 5, Lines 34-49)
A plurality of rollers (28, 30) coupled to the housing (21) on which the second luggage piece (19) is to be rolled. (Figs. 2-3, 6; Col. 4, Lines 8-13)
The plurality of rollers (28, 30) comprising at least two adjustable rollers (28) having a variable rolling direction (as conventional castor type wheels). (Figs. 2-3, 6; Col. 4, Lines 8-13)

	Kang does not teach the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction, or the coupling system comprising a plurality of tethers that cooperate with one or more receivers provided to the second luggage piece.

	Andochick further teaches a plurality of rollers (112, 114, 116) comprising at least two in-line rollers (116) having a generally fixed rolling direction, and a coupling system comprising a plurality of tethers (126) that cooperate with one or more receivers provided to the second luggage piece (wherein Andochick discloses the use of “… clasps, hook and loop materials, Snap connectors…”, which would necessitate a receiving portion on the opposing luggage piece.) (Figs. 1-2; [0020], [0023], [0039])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the fixed rollers and plurality of tethers as taught by Andochick. One would be motivated to combine these elements in order to provide for a luggage system that incorporates two separate luggage pieces that can be conveniently maneuvered by the user.

	Regarding Claim 5, Kang, modified above, teaches all of the elements of the invention described in claim 4 above except; the luggage system further comprising a third luggage piece that the tethers couple between the first luggage piece and the second luggage piece as part of the joined unit.
	Andochick further teaches a luggage system further comprising a third luggage piece (122) that the tethers (126) couple between the first luggage piece (100) and the second luggage piece (124) as part of the joined unit.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for a third luggage piece that the tethers couple between the first luggage piece and the second luggage piece as part of a joined unit Andochick. One would be motivated to combine these elements in order to provide for a luggage system that comprises three luggage pieces to provide the user with additional storage.             

	Regarding Claim 10, Kang teaches wherein the plurality of rollers (27, 29) coupled to the housing (13) of the first luggage piece further comprises a plurality of adjustable rollers (as conventional castor type wheels) that are coupled to the housing (13) of the first luggage piece (11) adjacent to a panel (17) of the housing of the first luggage piece (11) that opposes a panel (24) of the housing of the second luggage piece (19) when the first and second luggage pieces are coupled together to form the joined unit (as seen in Fig. 3). (Figs. 1, 3, 6; Col. 3, Lines 57-67; Col. 4, Lines 1-25)

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 6073737 A), in further in view of Andochick (US 20100147642 A1), and in further view of Schweitz (US 7322477 B2).
	Regarding Claim 6, Kang, modified above, teaches all of the elements of the invention described in claim 5 above except; wherein the first luggage piece, the second luggage piece and the third luggage piece comprise approximately the same internal storage volume.
	Schweitz further teaches wherein the first luggage piece (12), the second luggage piece (14) and the third luggage piece (16) comprise approximately the same internal storage volume. (Figs. 1, 5; Col. 2, Lines 60-63)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for all three luggage pieces having approximately the same internal storage volume as taught by Schweitz. One would be motivated to combine these elements in order to provide for a luggage system that comprises three luggage pieces with comparable storage volume to provide the user with additional storage volume and interchangeability between connected devices.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 6073737 A), in further in view of Andochick (US 20100147642 A1), in further view of Schweitz (US 7322477 B2), and in further view of Louis, Sr. (US 20080308369 A1), hereinafter Louis.
	Regarding Claim 7, Kang, modified above, teaches all of the elements of the invention described in claim 5 above except; wherein the third luggage piece comprises a plurality of adjustable rollers having a variable rolling direction.
	Wherein Kang teaches a plurality of adjustable rollers (27-30) having a variable rolling direction. (As conventional castor type wheels). (Figs. 1-3, 6; Col. 4, Lines 8-13)
	Louis further teaches a plurality of rollers (54) on a third luggage piece (52). (Figs. 1, 5; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the third luggage piece having a plurality of rollers as taught by Louis. One would be motivated to combine these elements in order to provide for a luggage system that provides rollers to the third luggage piece to conveniently improve the maneuverability of the luggage system when in use.

	Regarding Claim 8, Kang, modified above, teaches all of the elements of the invention described in claim 7 above except; wherein the third luggage piece comprises a retractable handle that is adjustable between a retracted position and an extended position, wherein the handle provided to the third luggage piece comprises a single frame member.
	Louis further teaches wherein the third luggage piece (52) comprises a retractable handle (56) that is adjustable between a retracted position and an extended position (as a pull-up retractable handle), wherein the handle provided to the third luggage piece (56) comprises a single frame member (as seen in Fig. 5). (Figs. 1, 5; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the third luggage piece having a retractable handle as taught by Louis. One would be motivated to combine these elements in order to provide for a luggage system wherein the third detachable luggage piece has its own retractable handle for when being maneuvered by the user.

Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 6073737 A), in further in view of Andochick (US 20100147642 A1), and in further view of Cnockaert et al. (US 5924533 A).
	Regarding Claim 9, Kang, modified above, teaches all of the elements of the invention described in claim 4 above except; wherein the retractable handle provided to the second luggage piece comprises a retractable belt that is stored about a spool and a handgrip provided adjacent to a distal end of the belt.
	Wherein Kang teaches a second luggage piece (19) with a retractable handle (61). (Figs. 2-3, 5-6; Col. 5, Lines 34-49)
	Cnockaert et al. further teaches a retractable (winding) belt (90) that is stored about a spool (91) and a handgrip (94) provided adjacent to a distal end of the belt (as seen in Fig. 12). (Figs. 1, 3, 12; Col. 7, Lines 19-26)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the retractable belt stored in a spool as taught by Cnockaert et al. One would be motivated to combine these elements in order to provide for a luggage system with a retractable grasping means provided on the second luggage piece to help the user maneuver the luggage.

	Regarding Claim 14, Kang teaches a luggage system (10) comprising:
A housing (11) defining an interior compartment (18) that stores items to be transported within the first luggage piece (11). (Wherein items can be stored and transported within the hollow cavity (18) as taught by Kang). (Fig. 1, 3; Col. 4, Lines 3-8)
A retractable handle (61) that is adjustable between a recessed position (Fig. 1) where a handgrip (68) provided to the handle (61) is disposed proximate to the housing (12) and a deployed position (Fig. 3), where the handgrip (68) is extended distally away from the housing (as seen in Fig. 3). (Figs. 1, 3, 5; Col. 5, Lines 34-49)
A plurality of rollers (27, 29) coupled to the housing (13) on which the luggage piece is to be rolled. (Figs. 1-3; Col. 4, Lines 8-13)
At least two adjustable rollers (27) having a variable rolling direction. (As conventional castor type wheels). (Figs. 2-3, 6; Col. 4, Lines 9-19; Col. 5, Lines 34-42)
A second luggage piece (19) comprising: a housing (19) defining an interior compartment (26) that stores items to be transported within the second luggage piece. (Wherein items can be stored and transported within the hollow cavity (18) as taught by Kang). (Fig. 2-3, 6; Col. 4, Lines 3-8) (Wherein items can be stored and transported within the hollow cavity (18) as taught by Kang). (Fig. 2-3, 6; Col. 4, Lines 3-8)
The plurality of rollers (28, 30) comprising at least two adjustable rollers (28) having a variable rolling direction (as conventional castor type wheels), extending from a bottom surface (21) of a second luggage piece (19) on which the second luggage piece is to be rolled. (Figs. 2-3, 6; Col. 4, Lines 8-13)
Wherein the bottom surface of the second luggage piece is devoid of any in-line rollers (Wherein Kang does not teach in-line rollers).
A coupling system (35) that places the first luggage piece (11) in cooperation with the second luggage piece (19) at a position that allows the joined unit (10) to roll on the adjustable (27, 28) rollers. (Figs. 1-4; Col. 4, Lines 26-38) 
Rollers (29) that extend from a bottom surface of the first luggage piece adjacent to a vertical plane (from roller to retractable handle) in which the retractable handle (61) of the first luggage piece (11) is located and adjustable rollers (27) extend from a bottom surface (13) of the first luggage piece (11) adjacent to a side (15) of the bottom surface (13) opposite the other rollers (29). (Figs. 1, 3, 5; Col. 4, Lines 9-25)

	Kang does not teach the plurality of rollers comprising at least two in-line rollers having a generally fixed rolling direction, or the coupling system comprising a plurality of tethers that cooperate with one or more receivers provided to the second luggage piece.
A retractable belt that is stored about a spool coupled to the housing of the second luggage piece and comprises a handgrip provided adjacent to a distal end of the retractable belt, or
wherein the retractable belt is adjustable between a recessed position where the handgrip is disposed proximate to the housing of the second luggage piece and a deployed position where the handgrip is extended distally away from the housing of the second luggage piece, or, wherein a proximate portion of the joined unit adjacent to the in-line rollers has a tendency to roll in a fixed direction established by the in-line rollers and a distal portion of the joined unit adjacent to the adjustable rollers of the second luggage piece is steerable in a plurality of different directions through adjustment of the variable rolling direction of the adjustable rollers without skidding the adjustable rollers.

	With regards to the two in-line rollers, Andochick further teaches a plurality of rollers (112, 114, 116) comprising at least two in-line rollers (116) having a generally fixed rolling direction on the first luggage piece. (Figs. 1, 2, 10; [0020])
	Andochick further teaches wherein a proximate portion of the joined unit adjacent to the in-line rollers (116) has a tendency to roll in a fixed direction (as non-swivel wheels) established by the in-line rollers and a distal portion (108) of the joined unit  (100) adjacent to the adjustable rollers (114) of the luggage piece is steerable in a plurality of different directions through adjustment of the variable rolling direction of the adjustable rollers (as conventional type castors) without skidding the adjustable rollers. (In which the configuration of the in-line rollers (116) and adjustable rollers (114) as taught by Andochick shouldn’t skid until lateral friction of the rollers is overcome). (Figs. 1, 2, 10; [0020], [0023], [0037])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for combination of adjustable rollers and in-line rollers as taught by Andochick. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to combine these elements in order to provide for a luggage system that can be urged forth conveniently by the user due to the in-line rollers, while being conveniently steered through the variable direction provided by the adjustable rollers.

	With regards to the coupling system comprising a plurality of tethers, Andochick further teaches a coupling system comprising a plurality of tethers (126) that cooperate with one or more receivers provided to the second luggage piece (wherein Andochick discloses the use of “… clasps, hook and loop materials, Snap connectors…”, which would necessitate a receiving portion on the opposing luggage piece.) (Figs. 1-2; [0020], [0023], [0039])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the plurality of tethers as taught by Andochick. One would be motivated to combine these elements in order to provide for a luggage system that incorporates two separate luggage pieces that can be conveniently maneuvered by the user.

	With regards to the retractable handle attached to a spool, wherein Kang teaches a second luggage piece (19) with a retractable handle (61). (Figs. 2-3, 5-6; Col. 5, Lines 34-49)
	Cnockaert et al. further teaches a retractable (winding) belt (90) that is stored about a spool (91) and a handgrip (94) provided adjacent to a distal end of the belt (as seen in Fig. 12). Wherein the retractable belt (90) is adjustable between a recessed position (Fig. 1) where the handgrip (94) is disposed proximate to the housing of the luggage piece (10) and a deployed position (Figs. 11, 12) where the handgrip (94) is extended distally away from the housing of the luggage piece (10).(Figs. 1, 3, 12; Col. 7, Lines 19-36)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the retractable belt stored in a spool as taught by Cnockaert et al. One would be motivated to combine these elements in order to provide for a luggage system with a retractable grasping means provided on the second luggage piece to help the user maneuver the luggage.


Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 6073737 A), in further in view of Andochick (US 20100147642 A1), and in further view of Tong (US 6536568 B1).
	
	Regarding Claim 11, Kang, modified above, teaches all of the elements of the invention described in claim 4 above except; wherein the plurality of tethers comprises a permanent tether that is affixed to the first luggage piece or the second luggage piece in a non- releasable manner that prevents removal of the permanent tether without damaging the first luggage piece, the second luggage piece or the permanent tether.
	Tong further teaches luggage (1) that has a permanent tether (2) that is affixed (sewn) to the first luggage piece in a non-releasable manner (sewn) that prevents the removal of the permanent tether (2) without damaging the first luggage piece or the permanent tether (wherein strap (2) is sewn into the interior pocket). (Figs. 1-4, 6; Col. 2, Lines 51-56)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the permanent tether as taught by Tong. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to combine these elements in order to provide for a luggage system with a permanent strap that is securely affixed to the first luggage component, thereby improbable for the user to lose or detach during transport.
	Regarding Claim 12, Kang, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein the permanent tether is affixed to the first luggage piece or the second luggage piece by at least one of stitching and an adhesive.
	Tong further teaches luggage with a permanent tether (2) that is affixed by sewing. (Figs. 1-4, 6; Col. 2, Lines 51-56)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the connected luggage system as taught by modified Kang above, and provide for the permanent tether being secured by stitching as taught by Tong. One would be motivated to combine these elements in order to provide for a luggage system with a permanent strap that is securely affixed to the first luggage component, thereby improbable for the user to lose or detach during transport.
	Regarding Claim 13, Kang, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein a connector portion of the permanent tether is secured to a portion of the housing of the first luggage piece or the second luggage piece to which the permanent tether is affixed when the permanent tether is not coupling the first and second luggage pieces together.
	Tong further teaches luggage (1) wherein a connector portion (22) of the permanent tether (2) is secured to a portion of the housing (13) of the luggage piece to which the permanent tether (2) is affixed (sewn) when the permanent tether (2) is not coupling the first (1) and second luggage pieces together. (Figs. 1-6; Col. 2, Lines 57-62)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Rahm (US 1084360 A), teaches a sectional case with two luggage pieces joined by a tether.
Ramer (US 3823973 A), teaches removably coupled refuse containers on in-line wheels.
Kikuchi (US 5099968 A), teaches removably connected luggage pieces on rollers.
Bieber et al. (US 5197579), teaches luggage that incorporates in-line and caster wheels with a handle.
Selvi (GB 201021172 D0), teaches three or more luggage pieces which are tethered together at sides. Each luggage piece having wheels and extendable handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733     

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733